Case 2:20-cr-20 -
145-BAF-RSW ECF No.1 filed 03/10/20 PagelID.l1 Page1of17

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA case:2:20-cr-20145

Judge: Friedman, Bernard A.

 

Vv. MJ: Whalen, R. Steven
Filed: 03-10-2020 At 01 :38 PM
TER (DP
D-1 NOFAL CHOLAG, R.Ph., SEALED MATTER (DP)
D-2 HASSAN KHREIZAT, R.Ph., a/k/a VIO.: 18 U.S.C. § 1349
SAM KHREIZAT, a/k/a SAMI 18 U.S.C. § 1347
KHREIZAT 18 U.S.C. § 2
18 U.S.C. § 981
Defendants. 18 U.S.C. § 982
/
INDICTMENT

THE GRAND JURY CHARGES:
GENERAL ALLEGATIONS
At all times relevant to this Indictment:
The Medicare and Medicaid Programs

1. The Medicare program (“Medicare”) was a federal health care program
providing benefits to persons who were 65 years of age or older or disabled.
Medicare was administered by the Centers for Medicare and Medicaid Services
(“CMS”), a federal agency under the United States Department of Health and
Human Services. Individuals who received benefits under Medicare were referred

to as Medicare “beneficiaries.”
Case 2:20-cr-20145-BAF-RSW ECF No.1 filed 03/10/20 PagelID.2 Page 2of17

2. Medicare covered different types of benefits and was separated into
different program “parts.” Medicare Part D subsidized the cost of prescription drugs
for Medicare beneficiaries in the United States. Generally, Medicare Part D covered
part or all of the costs of prescription drugs dispensed to a Medicare beneficiary if,
among other requirements, the prescription drugs were medically necessary and
ordered by a physician.

3. In order to receive Medicare Part D benefits, a beneficiary enrolled in
one of several Medicare drug plans. Medicare drug plans were operated by private
health care insurance companies approved by Medicare. Those companies were

>

often referred to as drug plan “sponsors.” A beneficiary in a Medicare drug plan
could fill a prescription at a pharmacy and use his or her plan to pay for some or all
of the prescription drugs.

4. Medicare, through CMS, compensated the Medicare drug plan sponsors
for providing prescription drug benefits to beneficiaries. Medicare paid the sponsors
a monthly fee for each Medicare beneficiary of the sponsors’ plans. Such payments
were called capitation fees. The capitation fee was adjusted periodically based on
various factors, including the beneficiary’s medical conditions. In addition, in some
cases where a sponsor’s expenses for a beneficiary’s prescription drugs exceeded

that beneficiary’s capitation fee, Medicare reimbursed the sponsor for a portion of

those additional expenses.
Case 2:20-cr-20145-BAF-RSW ECF No.1 filed 03/10/20 PagelID.3 Page 3of17

5. Qlarant is the Medicare Part D program integrity contractor for CMS
under the National Benefit Integrity Medicare Drug Integrity Contract. Qlarant’s
role is to detect, prevent, and investigate allegations of fraud, waste, and abuse in
Part D on a national level.

6. The Michigan Medicaid program (“Medicaid”) was a federal and state
funded health care program providing benefits to individuals and families who met
specified financial and other eligibility requirements, and certain other individuals
who lacked adequate resources to pay for medical care. CMS was responsible for
overseeing the Medicaid program in participating states, including Michigan.
Individuals who received benefits under Medicaid were referred to as Medicaid
“beneficiaries.”

7. Medicaid covered the costs of certain medical services, products, and
benefits, including prescription drug benefits, for Medicaid beneficiaries. Generally,
Medicaid covered part or all of the costs of prescription drugs dispensed to a
Medicaid beneficiary if, among other requirements, the prescription drugs were
medically necessary and ordered by a physician.

8. Medicaid paid for covered services either through what was called

Medicaid “fee-for-service” or through Medicaid health plans.
Case 2:20-cr-20145-BAF-RSW ECF No.1 filed 03/10/20 PagelID.4 Page 4 of 17

9. Medicare, Medicare drug plan sponsors, Medicaid, and Medicaid
health plans were “health care benefit program[s],” as defined by Title 18, United
States Code, Section 24(b).

The Private Health Insurance Program

10. Blue Cross and Blue Shield of Michigan (“BCBS”) was a nonprofit,
privately operated insurance company authorized and licensed to do business in the
state of Michigan. BCBS provided health care benefits, including prescription drug
benefits, to member entities and individuals. Individuals insured by BCBS were
referred to as BCBS “members.”

11. BCBS had agreements with participating providers, including
pharmacies, to furnish medical services to BCBS members.

12. BCBS was a “health care benefit program,” as defined by Title 18,
United States Code, Section 24(b).

Pharmacy Benefit Managers

13. Pharmacy benefit managers (“PBMs”) managed prescription drug
benefits provided by Medicare (through Medicare drug plan sponsors), Medicaid
health plans, and BCBS. PBMs received, adjudicated, and paid claims on behalf of
the health care benefit programs.

14. After a pharmacy dispensed a prescription. drug to a beneficiary or

member, the pharmacy submitted a claim, typically electronically, to the PBM acting
Case 2:20-cr-20145-BAF-RSW ECF No.1 filed 03/10/20 PagelID.5 Page 5of17

on behalf of the specific health care benefit program. The PBM, on behalf of the
health care benefit program, reimbursed the pharmacy, typically electronically,
through direct deposits into accounts held, and previously identified, by the
pharmacy.
15. CVS Caremark, OptumRx, and Express Scripts were three of several
PBMs that managed prescription drug benefits for Medicare (through Medicare drug
plan sponsors) and Medicaid health plans. Express Scripts managed prescription
drug benefits for BCBS. CVS Caremark processed and adjudicated claims in
Arizona. OptumRx and Express Scripts processed and adjudicated claims outside
the state of Michigan.
The Pharmacy
16. Universal Pharmacy L.L.C. (“Universal”) was a pharmacy and
Michigan limited liability company located at 4600 E. 14 Mile Rd., Ste. 2, Warren,
MI 48092.
The Defendants
17. Defendant NOFAL CHOLAG, a resident of Macomb County,
Michigan, was a licensed pharmacist in Michigan and the owner and pharmacist-in-

charge of Universal.
Case 2:20-cr- -
20145-BAF-RSW ECF No.1 filed 03/10/20 PagelD.6 Page 6 of 17

18. Defendant HASSAN KHREIZAT, a resident of Wayne County,
Michigan, was a licensed pharmacist in Michigan and an owner and pharmacist at
Universal.

Overview of the Scheme

19. The Defendants and others engaged in a scheme and artifice to defraud
Medicare, Medicaid, and BCBS by submitting and causing the submission of false
and fraudulent claims through interstate wires to Medicare, Medicaid, and BCBS
drug plan sponsors through Universal. The false and fraudulent claims consisted of
prescriptions that were submitted as claims to Medicare, Medicaid, and BCBS drug
plan sponsors through Universal as if they were dispensed to beneficiaries but in fact
were never dispensed to those beneficiaries.

20. Over the course of the scheme, which began in or about 2011 and
continued through approximately 2018, CHOLAG and KHREIZAT submitted or
caused to be submitted approximately $1.5 million in false and fraudulent claims.
CHOLAG and KHREIZAT personally profited from their participation in the
scheme by receiving fraud proceeds for the personal use and benefit of themselves
and others directly or indirectly through interstate wires.

Object and Purpose of the Scheme
21. The object and purpose of the conspiracy was for NOFAL CHOLAG,

HASSAN KHREIZAT, and others to unlawfully enrich themselves and others by,
Case 2:20-cr-20145-BAF-RSW ECF No.1 filed 03/10/20 PagelD.7 Page 7 of 17

among other things: (a) submitting and causing the submission of false and
fraudulent claims to Medicare, Medicare drug plan sponsors, Medicaid, Medicaid
health plans, and BCBS through Universal; (b) concealing and causing the
concealment of the submission of false and fraudulent claims to Medicare, Medicare
drug plan sponsors, Medicaid, Medicaid health plans, and BCBS, and the receipt and
transfer of the proceeds of the fraud; and (c) diverting fraud proceeds for the personal
use and benefit of the defendant and others.
Description of the Scheme

22. NOFAL CHOLAG and HASSAN KHREIZAT maintained national
provider identifiers for Universal in order to submit claims to Medicare, Medicare
drug plan sponsors, Medicaid, Medicaid health plans, and BCBS.

23. NOFAL CHOLAG and HASSAN KHREIZAT, on behalf of Universal,
entered into pharmacy provider agreements with CVS Caremark and Express
Scripts, among other PBMs.

24. NOFAL CHOLAG, HASSAN KHREIZAT, and others submitted, and
caused the submission of, false and fraudulent claims to Medicare, Medicare drug
plan sponsors, Medicaid, Medicaid health plans, and BCBS via interstate wires and
on behalf of Universal for prescription drugs that were not dispensed, at times

because the beneficiaries were deceased, and often medically unnecessary.
Case 2:20-cr-20145-BAF-RSW ECF No.1 filed 03/10/20 PagelD.8 Page 8 of 17

25. False and fraudulent claims that NOFAL CHOLAG, HASSAN
KHREIZAT, and others electronically submitted, and caused to be electronically
submitted, to Medicare, Medicare drug plan sponsors, Medicaid, and Medicaid
health plans were processed and adjudicated electronically by CVS Caremark,
OptumRx, and Express Scripts, among other PBMs, outside the state of Michigan.
False and fraudulent claims that NOFAL CHOLAG, HASSAN KHREIZAT, and
others electronically submitted and caused to be electronically submitted to BCBS
were processed and adjudicated electronically by Express Scripts outside the state
of Michigan.

26. Qlarant conducted an invoice review for Universal. Qlarant compared
Universal’s purchases of certain medications to its Medicare and Medicaid claims
data for those same medications during the approximate time period of January 2013
through January 2016. Qlarant concluded that Universal’s inventory of prescription
drugs was not sufficient to support its claim submissions to Medicare and Medicaid.
Based upon the shortage detected, Qlarant concluded that Medicare and Medicaid
paid Universal approximately $1,405,154.53 for medications that Universal did not
have sufficient inventory to dispense.

27. _NOFAL CHOLAG and HASSAN KHREIZAT caused an approximate

loss of approximately $1.4 million to Medicare and Medicaid because of the false
Case 2:20-cr-20145-BAF-RSW ECF No.1 filed 03/10/20 PagelID.9 Page 9 of 17

and fraudulent claims that NOFAL CHOLAG and HASSAN KHREIZAT submitted
and caused to be submitted.

28. During the approximate time period of January 2013 through January
2016, NOFAL CHOLAG and HASSAN KHREIZAT caused an approximate loss of
approximately $98,813.54 to BCBS because of the false and fraudulent claims that
NOFAL CHOLAG and HASSAN KHREIZAT submitted and caused to be
submitted.

29. NOFAL CHOLAG and HASSAN KHREIZAT caused the transfer and
disbursement of illicit proceeds derived from the fraudulent scheme to themselves

and others.

COUNT 1

Conspiracy to Commit Health Care Fraud and Wire Fraud
(18 U.S.C. § 1349)

30. Paragraphs 1 through 29 of this Indictment are re-alleged and
incorporated by reference as though fully set forth herein.

31. From at least in or around 2013, and continuing through at least 2018,
the exact dates being unknown to the Grand Jury, in Wayne County, and Macomb
County, in the Eastern District of Michigan, and elsewhere, NOFAL CHOLAG,
HASSAN KHREIZAT, and others, known and unknown to the Grand Jury, did
willfully and knowingly combine, conspire, confederate, and agree to commit

certain offenses against the United States, that is:
Case 2:20-cr-20145-BAF-RSW ECF No.1 filed 03/10/20 PagelID.10 Page 10 of 17

(a) to violate Title 18, United States Code, Section 1347, that is, to
knowingly and willfully execute a scheme and artifice to defraud health
care benefit programs affecting commerce, as defined in Title 18,
United States Code, Section 24(b), that is, Medicare, Medicare drug
plan sponsors, Medicaid, Medicaid health plans, and BCBS, and to
obtain, by means of materially false and fraudulent pretenses,
representations, and promises, money and property owned by, and
under the custody and control of, said health care benefit programs, in
connection with the delivery of and payment for health care benefits,
items, and services; and

(b) to violate Title 18, United States Code, Section 1343, that is, to
knowingly and with the intent to defraud, devise and intend to devise a
scheme and artifice to defraud and to obtain money and property by
means of materially false and fraudulent pretenses, representations, and
promises, knowing that the pretenses, representations, and promises
were false and fraudulent when made, and did knowingly transmit and
cause to be transmitted, by means of wire communication in interstate

commerce, writings, signs, signals, pictures, and sounds for the purpose

of executing such scheme and artifice.

10
Case 2:20-cr- - i
cr-20145-BAF-RSW ECF No.1 filed 03/10/20 PagelD.11 Page 11 of 17

Purpose of the Conspiracy

32. The object and purpose of the conspiracy is described in Paragraph 21

and is re-alleged and incorporated by reference as though fully set forth herein.

Manner and Means of the Conspiracy

33. In furtherance of the conspiracy and to accomplish its object and

purpose, the manners and means that were used are described in Paragraphs 22

through 29 and are re-alleged and incorporated by reference as though set forth fully

herein.

All in violation of Title 18, United States Code, Section 1349.
COUNTS 2-5
Health Care Fraud
(18 U.S.C. §§ 1347 and 2)

34. Paragraphs 1 through 29 of this Indictment are re-alleged and

incorporated by reference as though fully set forth herein.

35. Beginning in 2011 and continuing through at least 2018, in Macomb

and Wayne Counties, in the Eastern District of Michigan, and elsewhere, NOFAL

CHOLAG and HASSAN KHREIZAT, as specified below, did knowingly and

willfully execute, and attempt to execute, a scheme and artifice to defraud health

care benefit programs affecting commerce, as defined in Title 18, United States

Code, Section 24(b), that is, Medicare and Medicare drug plan sponsors, and to

obtain, by means of materially false and fraudulent pretenses, representations, and

11
Case 2:20-cr- - i
20-cr-20145-BAF-RSW ECF No.1 filed 03/10/20 PagelD.12 Page 12 of 17

promises, money and property owned by, and under the custody and control of, said

health care benefit programs, in connection with the delivery of and payment for

health care benefits, items, and services.

Purpose of the Scheme and Artifice

36. Paragraph 21 of this Indictment is re-alleged and incorporated by

reference as though fully set forth herein as a description of the purpose of the

scheme and artifice.

The Scheme and Artifice
37. Paragraphs 22 through 29 of this Indictment are re-alleged and

incorporated by reference as though fully set forth herein as a description of the

scheme and artifice.

Acts in Execution of the Scheme and Artifice
38. Onor about the dates set forth below, in Wayne and Macomb Counties,
in the Eastern District of Michigan, NOFAL CHOLAG, HASSAN KHREIJZAT, and
others did knowingly and willfully execute, and attempt to execute, a scheme and

artifice to defraud health care benefit programs affecting commerce, as defined in

Title 18, United States Code, Section 24(b), that is, Medicare and Medicare drug

plan sponsors, and to obtain, by means of materially false and fraudulent pretenses,

representations, and promises, money and property owned by, and under the custody

and control of, said health care benefit programs, in connection with the delivery of

12
 
   

Case 2:20-cr-20145-BAF-RSW ECF No.1 filed 03/10/20 PagelD.13 Page 13 of 17

and payment for health care benefits, items, and services, in that NOFAL CHOLAG,
HASSAN KHREIZAT, and others submitted and caused the submission of false and
fraudulent claims for payment and falsely represented that Universal provided
prescription medications to Medicare and Medicaid beneficiaries, as described in

Paragraphs 22 to 29 of this Indictment, with each execution set forth below forming

a separate count:

SEES D-1 NOFAL eee eg On ees ee eee ee ae os fee wed SR SB ae ER Rb as 8

CHOLAG .
D-2 HASSAN Universal P.H. 1/22/2016 Tudorza $307.26

KHREIZAT

 

D-1 NOFAL
CHOLAG
D-2 HASSAN
KHREIZAT

Universal M.W. 4/28/2017 Januvia $388.66

 

D-1 NOFAL
CHOLAG
D-2 HASSAN
KHREIZAT

Universal M.W. 4/28/2017 Benicar $272.21

 

 

D-1 NOFAL
CHOLAG
D-2 HASSAN
KHREIZAT

Universal | M.W. 4/28/2017 Vitamin D3 $11.26

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1347 and 2.

CRIMINAL FORFEITURE

39. The above allegations contained in this Indictment are incorporated by

reference as if set forth fully herein for the purpose of alleging criminal forfeiture to

13

 
Case 2:20-cr- -
20145-BAF-RSW ECF No. 1 filed 03/10/20 PagelD.14 Page 14 of 17

the United States of America of certain property in which NOFAL CHOLAG and
HASSAN KHREIZAT have an interest, pursuant to 18 US.C. §§ 981(a)AO) and
982(a)(7), and 28 US.C. § 2461.

40. Upon conviction of violations alleged in this Indictment, NOFAL
CHOLAG and HASSAN KHREIZAT shall forfeit to the United States: (a) any
property constituting, or derived from, any proceeds obtained, directly or indirectly,
as a result of such violations, pursuant to 18 U.S.C. § 981(a)\A\(C), together with
Title 28 U.S.C. § 2461, and (b) any property, real or personal, that constitutes or is
derived, directly or indirectly, from gross proceeds traceable to the commission of
the offense, pursuant to 18 U.S.C. § 982(a)(7).

Al. Money Judgment: The government shall also seek a forfeiture money
judgment from the defendants for a sum of money representing the value of the
property subject to forfeiture.

42. Substitute Assets: \f the property described above as being subject to
forfeiture, as a result of any act or omission of any defendant:

a.) cannot be located upon the exercise of due diligence,

b.) has been transferred or sold to, or deposited with, a third party,

c.) has been placed beyond the jurisdiction of the Court;

d.) has been substantially diminished in value; or

e.) has been commingled with other property that cannot be subdivided
without difficulty;

14
Case 2:20-cr-20145-BAF-RSW ECF No.1 filed 03/10/20 PagelID.15 Page 15 of 17

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p) as incorporated

by 18 U.S.C. § 982(b) and/or 28 U.S.C. § 2461, to seek to forfeit any other property

of the defendants, up to the value of the forfeitable property described above.

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
Grand Jury Foreperson

15
Case 2:20-cr-20145-BAF-RSW ECF No.1. filed 03/10/20

MATTHEW SCHNEIDER
UNITED STATES ATTORNEY

s/Regina McCullough
REGINA MCCULLOUGH
Chief, Health Care Fraud Unit
United States Attorney’s Office
Eastern District of Michigan

s/Malisa Dubal

MALISA DUBAL

Assistant Chief

Criminal Division, Fraud Section
U.S. Department of Justice

s/Howard Locker

HOWARD LOCKER

Trial Attorney

Criminal Division, Fraud Section
U.S. Department of Justice

s/Claire Sobczak

CLAIRE SOBCZAK

Trial Attorney

Criminal Division, Fraud Section
U.S. Department of Justice

Dated: March 10, 2020

16

PagelD.16 Page 16 of 17
 

United States District Court imi ,
Eastern District of Michigan Criminal Case Cover Sheet | Case Number

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 
 

= 4) Companion Case Number:

       

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

 

 

Ll ves No AUSA’s Initials:

 

 

 

Case Title: USA v. Nofai Cholag, et al.

County where offense occurred : Wayne County and Macomb County

Check One: KlFelony — [JMisdemeanor . LPetty

¥_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_|Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

the above captioned case. _
March 10,2020. ~ Jd | —
Date Howard Locker
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, Ml 48226-3277
Phone: 202-878-9409
Fax: 313-226-2621
E-Mail address: Howard.Locker@usdoj.gov

Attorney Bar #; NY- 5035514, CT- 433489

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.
5/16
